O’Brien, J. (concurring):
The question of whether there could be a new assessment at Special Term upon new evidence taken was directly presented in People ex rel. Citizens' Lighting Co. v. Feitner (81 App. Div. 118), and my view then was that that could not be done; but the majority of this court thought otherwise. If the relator -under the decisions of this court has a right to have a reassessment by the Special Term, no good reason is suggested why the same right should not be accorded to the tax commissioners. The present view of the majority, as I read the opinion, is against reassessment by the court on the application of the city and that the validity and correctness of the. tax *217must depend upon the facts before the commissioners when the tax is imposed. If the city will not be allowed to introduce additional testimony on the hearing at the Special Term to sustain their determination, it seems to me for the reasons stated in People ex rel. Citizens’ Lighting Co. v. Feitner (supra,) that one assailing the tax has no greater right. The present decision inclining to the view, therefore, that there should be no reassessment by the court at Special Term, I concur in the result.